Exhibit 10.44

 

 

WIRELESS FACILITIES, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

WIRELESS FACILITIES, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

RECITALS

 

This Wireless Facilities, Inc. Nonqualified Deferred Compensation Plan (the
“Plan”) is adopted by Wireless Facilities, Inc. (the “Company”) effective as of
January 1, 2005, or if later, such date the Plan is approved by the Company’s
Board of Directors (the “Board”).  The Plan has been adopted primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Company and its related entities. 
Accordingly, it is intended that this Plan be exempt from the requirements of
Parts II, III and IV of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) pursuant to Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.  This Plan is intended to be an unfunded, nonqualified
deferred compensation plan.  Plan participants shall have the status of
unsecured creditors of the Company with respect to the payment of Plan
benefits.  Furthermore, this Plan is intended to meet the requirements of
section 409A of the Code and any regulations promulgated pursuant to section
409A.

 

ARTICLE 1
DEFINITIONS

 

1.1           ACCOUNT means the book entry account(s) established under the Plan
for each Participant’s Compensation Deferrals, Employer Contributions and any
contribution credits and deemed income, gains and losses credited thereto or
debited therefrom.   Account balances shall be reduced by any distributions made
to the Participant or the Participant’s Beneficiary(ies) therefrom and any
charges that may be imposed on such Account(s) pursuant to the terms of the
Plan.  Separate Subaccounts may be established to which shall be credited a
Participant’s Compensation Deferrals for each separate Plan Year, the Employer
Contributions, if any, and the gains and losses with respect thereto.  Where
Subaccounts have been established, Account shall refer to all of the
Participants’ Subaccounts, collectively, as the context may require.

 

1.2           BENEFICIARY means any person or persons so designated in
accordance with the provisions of Section 7.1.

 

1.3           BOARD means the Board of Directors of the Company.  If one or more
committees have been appointed by the Board to determine eligibility under the
Plan, Employer Contributions to be made to the Plan, or to exercise any other
Company discretion with respect to such Plan, “Board” also means such
committee(s).

 

1.4           CODE means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

 

1.5           COMMITTEE means the Administrative Committee composed of such
individuals as may be appointed by the Board which shall function as the
administrator of the Plan.

 

1.6           COMPANY means Wireless Facilities, Inc., a Delaware corporation,
and any successor organization thereto.

 

1.7           COMPENSATION means the total salary and bonus paid by the Employer
to an Eligible Employee with respect to his or her performance of services for
the Employer (as determined by the Committee).  In addition, Compensation shall
include any commissions earned by the Eligible Employee with respect to his or
her services for the Employer (as determined by the Committee, in its
discretion).  Compensation shall also include any “Performance Based
Compensation” as that term is defined under section 409A of the Code and any
regulations thereunder.

 

1

--------------------------------------------------------------------------------


 

1.6           COMPENSATION DEFERRALS means the percentage of an Eligible
Employee’s Compensation which the Eligible Employee elects to defer pursuant to
Section 3.1.

 

1.4           DESIGNATION DATE means the date or dates as of which a designation
of deemed investment directions by an individual pursuant to Section 4.5, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.5, shall become effective.  The Designation Dates in any
Plan Year shall be determined by the Committee.

 

1.7           DISABILITY will be determined to exist if the Participant is by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, and the Participant is receiving income replacement
benefits for a period of not less than 3 months under any disability benefit
plan for covered Employees of the Employer.

 

1.8           EFFECTIVE DATE means the effective date of the Plan, which shall
be January 1, 2005, or if later, the date the Plan is approved by the Board.

 

1.9           ELECTION means the form on which a Participant (i) elects to make
Compensation Deferrals pursuant to Article 3, or (ii) elects a fixed payment
date pursuant to Article 5, or (iii) elects the method by which his or her
Account will be distributed pursuant to Article 6.  The Election shall be in
such form, including specifically by electronic means, as may be prescribed by
the Committee.

 

1.10         ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion
thereof), an employee of the Employer who is a member of the select group of
management and highly compensated employees as more particularly described in
Article 2 and who has been designated by the Committee, in its sole discretion,
as eligible to participate in the Plan.

 

1.10         EMPLOYER means the Company and any other subsidiary of the Company
that has, with the consent of the Committee, adopted this Plan for the benefit
of its Eligible Employees.

 

1.11         EMPLOYER CONTRIBUTIONS means the amount, if any, of contributions
awarded to a Participant pursuant to Section 3.2.

 

1.12         ENTRY DATE means the first day of any Plan Year and, as to any
Eligible Employee, the date which is thirty (30) days from the date on which
such Eligible Employee is first notified by the Committee of his or her
eligibility to participate in the Plan.  Notwithstanding the foregoing, for any
individual first designated as an Eligible Employee on or before the Effective
Date, his or her Entry Date shall be the Effective Date.

 

1.13         OPEN ENROLLMENT PERIOD means such period as the Committee may
specify which ends prior to the first day of each Plan Year, or, with respect to
an Eligible Employee who first becomes eligible to participate in the Plan
during a Plan Year, ends within thirty (30) days of becoming an Eligible
Employee.  Notwithstanding the foregoing, the Open Enrollment Period for
deferrals of Performance Based Compensation may end no later than six (6) months
prior to the end of the performance period for which services are to be
rendered.

 

1.14         PARTICIPANT means an Eligible Employee who has elected to
participate in the Plan by executing and submitting an Election to the
Committee.  A Participant shall also mean an Eligible Employee for whom Employer
Contributions are made, regardless of whether such Eligible Employee has
executed and submitted an Election.

 

1.14         PLAN means this Wireless Facilities, Inc. Nonqualified Deferred
Compensation Plan, as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

1.16         PLAN YEAR means the twelve (12) month period beginning on each
January 1 and ending on the following December 31.

 

1.17         RETIREMENT means the Participant’s termination of service with the
Employer after obtaining either age fifty-nine and a half (59 ½) years old or
age fifty-five (55) years old with at least four Years of Service.

 

1.18         SPECIFIED EMPLOYEE means any Participant who would be considered a
“Specified Employee” as that term is defined in section 409A(a)(2)(B)(i) of the
Code.

 

1.19         TRUST means any trust, including a grantor trust within the meaning
of subpart E, part I, subchapter J, chapter I, subtitle A of the Code, created
by the Trust Agreement, to hold Compensation Deferrals and Employer
Contributions.

 

1.20         TRUST AGREEMENT means the trust agreement entered into between the
Company and AST Trust Company, a division of American Stock Transfer & Trust
Company, effective as of the Effective Date, and any amendments thereto.

 

1.21         TRUSTEE means the Trustee named in the Trust Agreement and any duly
appointed successor or successors thereto.

 

1.22         VALUATION DATE means any business day on which the New York Stock
Exchange is open, or such other date that the Committee, in its sole discretion,
designates as a Valuation Date.

 

1.22         YEAR OF SERVICE means the 12 consecutive month period measured by
an Eligible Employee’s date of hire and anniversaries thereof during which the
Eligible Employee is employed by the Employer.

 

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

 

2.1           ELIGIBILITY.  Eligibility for participation in the Plan shall be
limited to a select group of management or highly compensated employees of the
Employer, who are designated by the Committee, in its sole discretion, as
eligible to participate in the Plan.  Eligible Individuals shall be notified as
to their eligibility to participate in the Plan.  Participation in the Plan is
voluntary.

 

2.2           COMMENCEMENT OF PARTICIPATION.  An Eligible Employee may begin
participation in the Plan upon any Entry Date, subject to the execution and
submission of an Election pursuant to Article 3.  In addition, participation of
an Eligible Employee who has not otherwise commenced participation in the Plan,
shall commence when an Employer Contribution is made to the Account of such
Eligible Employee pursuant to the provisions of Section 3.2.

 

2.3           CESSATION OF PARTICIPATION.  Active participation in the Plan
shall end when a Participant’s employment terminates for any reason or at such
time as a Participant is notified by the Committee, pursuant to Section 2.4,
below, that he or she is no longer eligible to participate in the Plan.  Upon
termination of employment or eligibility, a Participant shall remain an inactive
Participant in the Plan until the vested Account of the Participant under this
Plan has been paid in full.

 

2.4           CESSATION OF ELIGIBILITY.  The Committee may at any time, in its
sole discretion, notify any Participant that he or she is not eligible to
participate in the Plan, or is not eligible for Employer Contributions in any
Plan Year.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 3
CONTRIBUTIONS AND CREDITS

 

3.1           PARTICIPANT CONTRIBUTIONS AND CREDITS.

 

(a)           Compensation Deferrals.  An Eligible Employee may elect to reduce
his or her Compensation by the percentage set forth in a executed Election filed
with the Committee, subject to the provisions of this Article 3.  The
Compensation Deferrals shall not be paid to the Participant, but shall be
withheld from the Participant’s Compensation and an amount equal to the
Compensation Deferrals shall be credited to the Participant’s applicable
subaccount.  Each Election to make Compensation Deferrals shall apply only to
Compensation earned after the effective date of such Election.

 

(b)           Timing of Election.  The Election must be filed with the Committee
during the Open Enrollment Period for the Plan Year to which such Election
applies.

 

(c)           Irrevocable Election.  The Participant’s Election with respect to
his or her Compensation Deferrals is irrevocable.  Unless increased, decreased
or terminated during any subsequent Open Enrollment Period, an Election shall
remain in effect until so changed by the Participant during such subsequent Open
Enrollment Period.

 

(d)           Limitation on Compensation Deferrals.  A Participant’s
Compensation Deferral Elections shall be subject to the following:

 

(1)           A Participant must defer a minimum of $1,000 each Plan Year.  In
the event the total amount deferred by a Participant in a Plan Year is less than
the applicable minimum deferral amount, the Committee may, in its sole
discretion, direct the Company to pay the amount deferred during that Plan Year
to the Participant as soon as administratively feasible after the end of the
Plan Year;

 

(2)           A Participant may elect to defer up to a maximum of eighty percent
(80%) of his or her Compensation.

 

(3)           The Compensation Deferrals elected by the Participant shall be
reduced by the amount(s), if any, which may be necessary, in the Committee’s
sole and absolute discretion: (i) to satisfy all applicable income and
employment taxes withholding and FICA contributions; (ii) to pay all
contributions elected by the Participant pursuant to any other Company benefit
plan which would require such compensation to be taken into account under such
plan; and (iii) to satisfy all garnishments or other amounts required to be
withheld by applicable law or court order.

 

(e)           No Withdrawal.  Except as provided in Section 5.2 below, amounts
credited to a Participant’s Account may not be withdrawn by a Participant and
shall be paid only in accordance with the provisions of this Plan and applicable
Participant Election.

 

(f)            Vesting.  A Participant shall at all times be 100% vested in
amounts credited to his or her Compensation Deferral Account.

 

3.2           EMPLOYER CONTRIBUTIONS AND CREDITS.

 

(a)           Employer Contributions.  Apart from Compensation Deferral
Contributions, the Board shall retain the right to make discretionary
contributions for any Participant under this Plan at the times and in the
amount(s) designated by the Employer, in its sole discretion. Amounts so
credited will be considered a Participant’s “Employer Contributions.”

 

4

--------------------------------------------------------------------------------


 

(b)           Vesting. Unless otherwise determined by the Board prior to
awarding any Employer Contribution, amounts credited to the Employer
Contribution Account shall be subject to the vesting schedule designated by the
Board for each annual Employer Contribution.  Notwithstanding the preceding
sentence, in the event of a Participant’s Disability, Retirement or death,
provided that at the time of such Participant’s death the Participant was
employed by the Employer, the Participant shall become one hundred percent
(100%) vested in all Employer Contributions.  Any Participant that terminates
employment with the Employer for any reason other than Disability, Retirement or
death prior to full vesting shall irrevocably forfeit the portion not vested.  
The Committee shall have the discretion to reinstate any such forfeitures if the
Participant later becomes re-employed by the Employer.

 

(c)           Forfeitures for Misconduct.  If a Participant separates from
service with the Employer as a result of the Participant’s gross misconduct, as
determined by the Committee, or if the Participant engages in unlawful business
competition with the Employer, the Participant shall forfeit all amounts
allocated to his or her Employer Contribution Account(s) under this Section 3
(regardless of the vesting of such amounts).  Such forfeitures shall be retained
by the Employer.  Notwithstanding any provision of the Plan to the contrary,
this Section 3.2(c) shall only be enforceable to the extent authorized by
applicable law.

 

ARTICLE 4
ALLOCATION OF FUNDS

 

4.1           ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS.  Subject to
Section 4.5, each Participant shall have the right to direct the Committee as to
how amounts in his or her Account shall be deemed to be invested.  Subject to
such limitations as may from time to time be required by law, imposed by the
Committee or the Trustee or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Committee, prior to the date on which a direction will become effective, the
Participant shall have the right to direct the Committee as to how amounts in
his or her Account shall be deemed to be invested. The Committee may, but is not
required to, invest assets held by the Company on behalf of the Participant
pursuant to the deemed investment directions the Committee has properly received
from the Participant, and may utilize the Trust for the same in its discretion. 
The value of the Participant’s Account shall be equal to the value of the deemed
investments specified by the Participant as if the Committee had so invested the
Account.

 

As of each Valuation Date, the Participant’s Account will be credited or debited
to reflect the Participant’s deemed investments.  The Participant’s Account will
be credited or debited with the increase or decrease in the realizable net asset
value of the designated deemed investments, as follows.  As of each Valuation
Date, an amount equal to the net increase or decrease in realizable net asset
value (as determined by the Committee) of each deemed investment option within
the Account since the preceding Valuation Date shall be allocated among all
Participants’ Accounts deemed to be invested in that investment option in
accordance with the ratio which the portion of the Account of each Participant
which is deemed to be invested within that investment option, determined as
provided herein, bears to the aggregate of all amounts deemed to be invested
within that investment option.

 

4.2           ACCOUNTING FOR DISTRIBUTIONS.  As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant’s Account. 
Such amounts shall be charged on a pro rata basis against the investments of the
Plan in which the Participant’s Account is deemed to be invested.

 

4.3           DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS.  Subject to such
limitations as may from time to time be required by law, imposed by the Employer
or the Trustee or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may

 

5

--------------------------------------------------------------------------------


 

be imposed from time to time by the Employer, prior to and effective for each
Designation Date, each Participant may communicate to the Employer a direction
(in accordance with (a), below) as to how his or her Account should be deemed to
be invested among such categories of deemed investments as may be made available
by the Employer hereunder.  Such direction shall designate the percentage (in
any whole percent multiples) of each portion of the Participant’s Account which
is requested to be deemed to be invested in such categories of deemed
investments, and shall be subject to the following rules:

 

(a)           Any initial or subsequent deemed investment direction shall be in
writing, on a form supplied by and filed with the Committee, and/or, as required
or permitted by the Committee, shall be by oral designation and/or electronic
transmission designation.  A designation shall be effective as of the
Designation Date next following the date the direction is received and accepted
by the Committee on which it would be reasonably practicable for the Committee
to effect the designation.  The Participant may, if permitted by the Committee,
make a deemed investment direction for his or her existing Account balance as of
the Designation Date and a separate deemed investment direction for contribution
credits occurring after the Designation Date.

 

(b)           All amounts credited to the Participant’s Account shall be deemed
to be invested in accordance with the then effective deemed investment
direction, and as of the Designation Date with respect to any new deemed
investment direction, all or a portion of the Participant’s Account at that date
shall be reallocated among the designated deemed investment funds according to
the percentages specified in the new deemed investment direction unless and
until a subsequent deemed investment direction shall be filed and become
effective.  An election concerning deemed investment choices shall continue
indefinitely as provided in the Participant’s most recent Election, or other
form specified by the Committee.

 

(c)           If the Employer receives an initial or revised deemed investment
direction which it deems to be incomplete, unclear or improper, the
Participant’s investment direction then in effect shall remain in effect (or, in
the case of a deficiency in an initial deemed investment direction, the
Participant shall be deemed to have filed no deemed investment direction) until
the next Designation Date, unless the Employer provides for, and permits the
application of, corrective action prior thereto.

 

(d)           If the Employer possesses (or is deemed to possess as provided in
(c), above) at any time directions as to the deemed investment of less than all
of a Participant’s Account, the Participant shall be deemed to have directed
that the undesignated portion of the Account be deemed to be uninvested.  Or, in
its discretion, the Employer may direct such undesignated portion of the Account
to be deemed to be invested in a money market, fixed income or similar fund made
available under the Plan as determined by the Employer.

 

(e)           Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.

 

ARTICLE 5
ENTITLEMENT TO BENEFITS

 

5.1           FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT.  During the Open
Enrollment Period of each Plan Year and on his or her Election a Participant may
select a fixed payment date for the payment of amounts (or a portion of amounts)
credited to his or her Compensation Deferral Account and Employer Contribution
Account (to the extent authorized by the Board when any such contribution is
authorized) during the Plan Year for which the Participant Election is
effective, which will be valued and payable according to the provisions of
Article 6.  Such fixed payment dates may be postponed to later dates so long as
elections to so postpone the dates are made by the Participant at least twelve
(12) months prior to the date on which the distribution was originally scheduled
to be made, the election will not take effect until at

 

6

--------------------------------------------------------------------------------


 

least twelve (12) months after the date on which the election is made, and the
new postponed distribution date is at least five (5) years from the originally
scheduled date.  Notwithstanding the foregoing, in no event shall any such fixed
payment date be accelerated to a date earlier than that initially selected by
the Participant.

 

A Participant who selects a fixed payment date for amounts credited to his or
her Account during a Plan Year shall receive payment of such vested amounts at
the earlier of such fixed payment date (as postponed, if applicable) or his or
her termination of employment with the Employer.

 

Any fixed payment date elected by a Participant as provided above must be a date
no earlier than the January 1 of the second calendar year after the calendar
year for which the election is effective.

 

If a Participant does not make an election as provided above for any particular
amounts hereunder, and the Participant terminates employment with the Employer
for any reason, other than reaching Retirement, the Participant’s vested Account
at the date of such termination shall be valued and payable in a single lump sum
as soon as practicable after such termination according to the provisions of
Article 6.

 

5.2           HARDSHIP DISTRIBUTIONS.  In the event of an unforeseeable
emergency of the Participant, as hereinafter defined, the Participant may apply
to the Committee for the distribution of all or any part of his or her vested
Account.  The Committee shall consider the circumstances of each such case, and
the best interests of the Participant and his or her family, and shall have the
right, in its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution.  Upon a finding of unforeseeable emergency,
the Committee shall make the appropriate distribution to the Participant from
amounts under the Participant’s vested Account.  In no event shall the aggregate
amount of the distribution exceed either the full value of the Participant’s
vested Account or the amount determined by the Committee to be necessary to
alleviate the Participant’s financial hardship (which financial hardship may be
considered to include any taxes due because of the distribution occurring
because of this Section) caused by the unforeseeable emergency, and which is not
reasonably available from other resources of the Participant. For purposes of
this Section, the value of the Participant’s vested Account shall be determined
as of the date of the distribution. “Unforeseeable Emergency” means (a) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant or of a dependent (as defined in Code section 152(a)) of the
Participant, (b) loss of the Participant’s property due to casualty, or (c)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, each as determined to exist by
the Committee.  A distribution may be made under this Section only with the
written consent of the Committee.

 

5.3           RE-EMPLOYMENT OF RECIPIENT.  If a Participant receiving
installment distributions by virtue of an entitlement due to termination of
employment after reaching Retirement is re-employed by the Employer, the
remaining distributions due to the Participant shall be suspended until such
time as the Participant (or his or her Beneficiary) once again becomes eligible
for benefits under Section 5.1, at which time such installment distributions
shall commence, subject to the limitations and conditions contained in this
Plan.

 

5.4           LIMITATION ON DISTRIBUTIONS TO COVERED EMPLOYEES.  
Notwithstanding any other provision of this Plan, in the event that the
Participant is a “covered employee” as that term is defined in Section 162(m)(3)
of the Code, or would be a covered employee if amounts were distributed in
accordance with his or her distribution election or hardship withdrawal, the
maximum amount which may be distributed from the Participant’s Account in any
Plan Year shall not exceed one million dollars ($1,000,000) less the amount of
compensation paid to the Participant in such Plan Year which is not
“performance-based” (as

 

7

--------------------------------------------------------------------------------


 

defined in Code Section 162(m)(4)(C), which amount shall be reasonably
determined by the Committee at the time of the proposed distribution.  Any
amount which is not distributed to the Participant in a Plan Year as a result of
this limitation shall be distributed to the Participant in the next Plan Year,
subject to compliance with the foregoing limitations set forth in this Section
5.4.  During any such delay in payment, unpaid amounts shall continue to be
credited (or debited) with deemed investment income, gains and losses under
Article 4.   Notwithstanding the foregoing, distribution of a Participant’s
Account shall be made without regard to the deductibility limitation of Code
section 162(m) if the time for distribution is accelerated pursuant to Section
9.3 or Section 10.4.

 


5.5           SUPPLEMENTAL DEATH BENEFIT.  A SUPPLEMENT DEATH BENEFIT IN THE
AMOUNT SPECIFIED BY ANY APPLICABLE INSURANCE POLICY SHALL BE PAID TO THE
BENEFICIARY OF AN ELIGIBLE PARTICIPANT, WHO HAS SATISFIED THE CRITERIA SET FORTH
IN SECTION 5.5(A).


 


(A)           TO BE ELIGIBLE FOR THIS SUPPLEMENTAL DEATH BENEFIT, A PARTICIPANT
MUST HAVE SATISFIED THE FOLLOWING CRITERIA PRIOR TO HIS OR HER DEATH:


 

(I)            THE PARTICIPANT IS ELIGIBLE TO PARTICIPATE IN THE PLAN AND, AT
THE TIME OF HIS OR HER DEATH, HAD A CURRENT ACCOUNT BALANCE (REGARDLESS OF
WHETHER OR NOT THE PARTICIPANT ACTUALLY WAS MAKING BASIC, DIRECTOR FEES, BONUS
AND/OR COMMISSION DEFERRALS AT THE TIME OF HIS OR HER DEATH);

 

(II)           THE PARTICIPANT WAS AN ACTIVE EMPLOYEE WITH THE EMPLOYER AT THE
TIME OF HIS OR HER DEATH;

 

(III)          THE PARTICIPANT COMPLETED AND SUBMITTED AN INSURANCE APPLICATION
TO THE COMMITTEE; AND

 

(IV)          THE COMPANY SUBSEQUENTLY PURCHASED AN INSURANCE POLICY ON THE LIFE
OF THE PARTICIPANT, WITH A DEATH BENEFIT PAYABLE, AND WHICH POLICY IS IN EFFECT
AT THE TIME OF THE PARTICIPANT’S DEATH.

 


(B)           NOTWITHSTANDING ANY PROVISION OF THIS PLAN OR ANY OTHER DOCUMENT
TO THE CONTRARY, THE SUPPLEMENTAL DEATH BENEFIT PAYABLE PURSUANT TO THIS
SECTION 5.5 SHALL BE PAID ONLY IF AN INSURANCE POLICY HAS BEEN ISSUED ON THE
PARTICIPANT’S LIFE AND SUCH POLICY IS IN FORCE AT THE TIME OF THE PARTICIPANT’S
DEATH AND THE COMPANY SHALL HAVE NO OBLIGATION WITH RESPECT TO THE PAYMENT OF
THE SUPPLEMENTAL DEATH BENEFIT, OR TO MAINTAIN AN INSURANCE POLICY FOR ANY
PARTICIPANTS.


 


(C)           THE SUPPLEMENTAL DEATH BENEFIT PROVIDED UNDER THIS SECTION 5.5
SHALL BE TAXABLE INCOME WHEN PAID.


 

ARTICLE 6
DISTRIBUTION OF BENEFITS

 

6.1           AMOUNT.  The value of the Participant’s (or his or her
Beneficiary’s) distribution shall be equal to the vested value of the
Participant’s Account as of the Valuation Date or such other date as the
Committee may specify, each as adjusted for Compensation Deferrals, Employer
Contributions, and/or withdrawals which have been subsequently credited thereto
or made therefrom prior to the distribution date.

 

6.2           TIMING OF DISTRIBUTION.   Subject to the Participant having
satisfied all applicable tax withholding obligations, distributions shall be
paid (or, payments shall commence in installments) as soon as practicable after
the earlier of:

 

8

--------------------------------------------------------------------------------


 

(a)           The fixed payment date designated by the Participant; or

 

(b)           The date as soon as administratively feasible following the
Participant’s termination of employment with the Employer, death, or Disability.

 

6.3           METHOD OF DISTRIBUTION.  A Participant’s Account shall be paid in
one of the following methods, as specified in his or her Election:

 

(a)           A single lump sum payment;

 

(b)           If, and only if, the Participant’s employment was terminated after
Retirement, and if elected by the Participant in his or her most recent
effective Election, in annual installment payments of substantially equal
amounts over a period of up to fifteen (15) years.

 

(c)           A Participant may amend his or her Election so as to select
installments upon termination after Retirement by filing an amended Election
provided, however, that such Election to so change to installment distributions
upon Retirement is made by the Participant at least twelve (12) months prior to
the date on which the distribution was originally scheduled to be made, the
election will not take effect until at least twelve (12) months after the date
on which the election is made, and the new postponed distribution date is at
least five (5) years from the originally scheduled date.  Notwithstanding the
foregoing, in no event shall any such distribution date be accelerated to a date
earlier than that initially selected by the Participant.

 

6.4           SPECIFIED EMPLOYEES.  In the event of a distribution to a
Specified Employee based upon such individual’s termination of employment with
the Employer, no distributions will be made, irrespective of any election to the
contrary, before the date which is six (6) months after the date of termination
of employment, or if earlier date of death of the Specified Employee.

 

ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA

 

7.1           DESIGNATION OF BENEFICIARIES.  Each Participant from time to time
may designate any person or persons (who may be named contingently or
successively) to receive such benefits as may be payable under the Plan upon or
after the Participant’s death, and such designation may be changed from time to
time by the Participant by filing a new designation.  Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Employer, and will be effective only when filed in writing
with the Employer during the Participant’s lifetime.

 

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate.  In determining the existence or identity of anyone entitled to a
benefit payment, the Employer may rely conclusively upon information supplied by
the Participant’s personal representative, executor or administrator.  If a
question arises as to the existence or identity of anyone entitled to receive a
benefit payment as aforesaid, or if a dispute arises with respect to any such
payment, then, notwithstanding the foregoing, the Employer, in its sole
discretion, may distribute such payment to the Participant’s estate without
liability for any tax or other consequences which might flow therefrom, or may
take such other action as the Employer deems to be appropriate.

 

7.2           INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES;
INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES.  Any

 

9

--------------------------------------------------------------------------------


 

communication, statement or notice addressed to a Participant or to a
Beneficiary at his or her last post office address as shown on the Employer’s
records shall be binding on the Participant or Beneficiary for all purposes of
the Plan.  The Committee shall not be obliged to search for any Participant or
Beneficiary beyond the sending of notice to such last known address.  If the
Committee notifies any Participant or Beneficiary that he or she is entitled to
an amount under the Plan and the Participant or Beneficiary fails to claim such
amount or make his or her location known to the Committee within three (3) years
thereafter, then, except as otherwise required by law, if the location of one or
more of the next of kin of the Participant is known to the Committee, the
Committee may direct distribution of such amount to any one or more or all of
such next of kin, and in such proportions as the Committee determines.  If the
location of none of the foregoing persons can be determined, the Committee shall
have the right to direct that the amount payable shall be deemed to be a
forfeiture, except that the dollar amount of the forfeiture, unadjusted for
deemed gains or losses in the interim, shall be paid by the Committee if a claim
for the benefit subsequently is made by the Participant or the Beneficiary to
whom it was payable.  If a benefit payable to an unlocated Participant or
Beneficiary is subject to escheat pursuant to applicable state law, the
Committee shall not be liable to any person for any payment made in accordance
with such law.

 

ARTICLE 8
ADMINISTRATION

 

8.1           COMMITTEE POWERS AND RESPONSIBILITIES.  The Committee shall have
the complete control of the administration of the Plan herein set forth with all
the powers necessary to enable it to properly carry out its duties in that
respect.  Not in limitation, but in amplification of the foregoing, the
Committee shall have the power and authority to:

 

(a)           Construe the Plan and Trust Agreement to determine all questions
that shall arise as to the interpretations of the Plan’s provisions including
determination of which individuals are Eligible Employees and the determination
of the amounts credited to a Participant’s Account, and the appropriate timing
and method of distributions.

 

(b)           Adopt such rules of procedure and regulations as in its opinion
may be necessary for the proper and efficient administration of the Plan and as
are consistent with the Plan.

 

(c)           Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

 

(d)           Appoint any persons or firms, or otherwise act to secure
specialized advice or assistance, as it deems necessary or desirable in
connection with the administration and operation of the Plan, and the Committee
shall be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon, the advice or
opinion of such firms or persons.  The Committee may authorize one or more
persons to execute any certificate or document on behalf of the Company, an
Employer or the Committee, in which event any person notified by the Committee
of such authorization shall be entitled to accept and conclusively rely upon any
such certificate or document executed by such person as representing action by
the Committee until such notified person shall have been notified of the
revocation of such authority.

 

(e)           Adopt amendments to the Plan document which are deemed necessary
or desirable to facilitate administration of the Plan and/or to bring the Plan
into compliance with all applicable laws and regulations, provided that the
Committee shall not have the authority to adopt any Plan amendment that will
result in substantially increased costs to the Company unless such amendment is
either expressly authorized by the Board or contingent upon ratification by the
Board before becoming effective.

 

10

--------------------------------------------------------------------------------


 

(f)            Select, review and retain or change any deemed investment fund
under the Plan.

 

(g)           Compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan.

 

(h)           Direct the investment of the assets of the Trust.

 

(i)            Review the performance of the Trustee and any other advisor or
service provider to the Plan.

 

(j)            Take such other action as may be necessary or appropriate to the
management and investment of the Plan assets and administration of the Plan.

 

8.2           UNIFORMITY OF DISCRETIONARY ACTS.  Whenever in the administration
or operation of the Plan discretionary actions by the Employer are required or
permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken which shall
discriminate in favor of any particular person or group of persons.

 

8.3           LITIGATION.  Except as may be otherwise required by law, in any
action or judicial proceeding affecting the Plan, no Participant or Beneficiary
shall be entitled to any notice or service of process, and any final judgment
entered in such action shall be binding on all persons interested in, or
claiming under, the Plan.

 

8.4           INDEMNIFICATION.  To the extent permitted by law, the Company
shall indemnify each member of the Committee, and any other employee or member
of the Board with duties under the Plan, against losses and expenses (including
any amount paid in settlement) reasonably incurred by such person in connection
with any claims against such person by reason of such person’s conduct in the
performance of duties under the Plan, except in relation to matters as to which
such person has acted fraudulently or in bad faith in the performance of
duties.  Notwithstanding the foregoing, the Company shall not indemnify any
person for any expense incurred through any settlement or compromise of any
action unless the Company consents in writing to the settlement or compromise.

 

8.5           CLAIMS PROCEDURE.  A Participant or Beneficiary who believes he or
she is entitled to any Benefit (a “Claimant”) under this Plan may file a claim
with the Administrator.  The Administrator shall review the claim itself or
appoint an individual or an entity to review the claim.

 

(a)           Initial Claim.  A Participant or Beneficiary who believes he or
she is entitled to any Benefit (a “Claimant”) under this Plan may file a claim
with the Administrator.  The Administrator shall review the claim itself or
appoint an individual or an entity to review the claim.

 

(i)            Benefit Claim. The Claimant shall be notified within ninety days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Administrator or from an appointee of
the Administrator before the end of the ninety day period stating that special
circumstances require an extension of the time for decision.  Any such extension
will not extend beyond one hundred eighty days after the day the claim is filed.

 

(ii)           Manner and Content of Denial of Initial Claims.  If the Plan
Administrator denies a claim, it must provide to the Claimant, in writing or by
electronic communication:

 

 

(A)          The specific reasons for the denial;

 

11

--------------------------------------------------------------------------------


 

(B)           A reference to the Plan provision or insurance contract provision
upon which the denial is based;

 

(C)           A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

 

(D)          An explanation of why such additional material or information is
necessary;

 

(E)           Notice that the Claimant has a right to request a review of the
claim denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

(F)           A statement of the participant’s right to bring a civil action
under ERISA §502(a) following a denial on review of the initial denial.

 

(b)           Review Procedures.

 

(i)            Benefit Claims.  A request for review of a denied claim must be
made in writing to the Plan Administrator within sixty days after receiving
notice of denial.  The decision upon review will be made within sixty days after
the Plan Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty days after receipt
of a request for review.  A notice of such an extension must be provided to the
Claimant within the initial sixty day period and must explain the special
circumstances and provide an expected date of decision.

 

The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator.  The reviewer shall
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim regardless of whether the
information was submitted or considered in the initial benefit determination.

 

(ii)           Manner and Content of Notice of Decision on Review.  Upon
completion of its review of an adverse initial claim determination, the Plan
Administrator will give the Claimant, in writing or by electronic notification,
a notice containing:

 

(A)          its decision;

 

(B)           the specific reasons for the decision;

 

(C)           the relevant Plan provisions or insurance contract provisions on
which its decision is based;

 

(D)          a statement that the Claimant is entitled to receive, upon request
and without charge, reasonable access to, and copies of, all documents, records
and other information in the Plan’s files which is relevant to the Claimant’s
claim for benefits;

 

(E)           a statement describing the Claimant’s right to bring an action for
judicial review under ERISA §502(a); and

 

(F)           if an internal rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination on review, a
statement that a copy of the rule, guideline, protocol or other similar
criterion will be provided without charge to the Claimant upon request.

 

12

--------------------------------------------------------------------------------


 

(c)           Calculation of Time Periods.  For purposes of the time periods
specified in this section 8.5, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 

(d)           Failure of Plan to Follow Procedures.  If the Plan fails to follow
the claims procedures required by this section 8.5, a Claimant shall be deemed
to have exhausted the administrative remedies available under the Plan and shall
be entitled to pursue any available remedy under ERISA section 502(a) on the
basis that the Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim.  If the Claimant fails to
follow the claims procedures required by this section 8.5, the Claimant shall
not be entitled to pursue any further legal action, claim or remedy until such
time as the Claimant, to the extent applicable, exhausts the administrative
remedies available under the Plan.

 

ARTICLE 9
AMENDMENT

 

9.1           RIGHT TO AMEND.  The Committee or the Company, by action of the
Board, shall have the right to amend the Plan, at any time and with respect to
any provisions hereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided, however, that no such amendment
shall deprive a Participant or a Beneficiary of a right accrued hereunder prior
to the date of the amendment unless such an amendment is required by applicable
law or deemed necessary to preserve the preferred tax treatment of the Plan.

 

9.2           AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. 
Notwithstanding the provisions of Section 9.1, the Plan may be amended by the
Committee or the Company, by action of its Board, at any time, retroactively if
required, if found necessary, in the opinion of the Committee or the Board, in
order to ensure that the Plan is characterized as a “top-hat” plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA sections 201(2), 301(a)(3), and 401(a)(1),
and to conform the Plan to the provisions and requirements of any applicable law
(including specifically Section 409A of the Code, and other applicable portions
of ERISA and the Code).  No such amendment shall be considered prejudicial to
any interest of a Participant or a Beneficiary hereunder.

 

9.3           CHANGES IN LAW AFFECTING TAXABILITY.

 

(a)           Operation.  This Section shall become operative upon the enactment
of any change in applicable statutory law or the promulgation by the Internal
Revenue Service of a final regulation or other pronouncement having the force of
law, which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an “Early
Taxation Event”) prior to the date on which such amounts are made available to
him or her hereunder.

 

(b)           Affected Right or Feature Nullified.  Notwithstanding any other
Section of this Plan to the contrary (but subject to subsection (c), below), as
of an Early Taxation Event, the feature or features of this Plan that would
cause the Early Taxation Event shall be null and void, to the extent, and only
to the extent, required to prevent the Participant from being required to
include in his or her federal gross income amounts accrued by the Participant
under the Plan prior to the date on which such amounts are made available to him
or her hereunder.  If only a portion of a Participant’s Account is impacted by
the change in the law, then only such portion

 

13

--------------------------------------------------------------------------------


 

shall be subject to this Section, with the remainder of the Account not so
affected being subject to such rights and features as if the law were not
changed.  If the law only impacts Participants who have a certain status with
respect to the Employer, then only such Participants shall be subject to this
Section.

 

(c)           Tax Distribution.  If an Early Taxation Event is earlier than the
date on which the statute, regulation or pronouncement giving rise to the Early
Taxation Event is enacted or promulgated, as applicable (i.e., if the change in
the law is retroactive), there shall be distributed to each Participant, as soon
as practicable following such date of enactment or promulgation, the amounts
that became taxable on the Early Taxation Event.

 

ARTICLE 10
TERMINATION

 

10.1         EMPLOYER’S RIGHT TO TERMINATE OR SUSPEND PLAN.  The Employer
reserves the right to terminate the Plan and/or its obligation to make further
credits to Plan Accounts, by action of its Board of Directors.  The Employer
also reserves the right to suspend the operation of the Plan for a fixed or
indeterminate period of time, by action of its Board of Directors.

 

10.2         SUSPENSION OF DEFERRALS.  In the event of a suspension of the Plan,
the Employer shall continue all aspects of the Plan, other than Compensation
Deferrals and Employer Contributions, during the period of the suspension, in
which event payments hereunder will continue to be made during the period of the
suspension in accordance with Articles 5 and 6.

 

10.3         ALLOCATION AND DISTRIBUTION.  This Section shall become operative
on a complete termination of the Plan.  The provisions of this Section also
shall become operative in the event of a partial termination of the Plan, as
determined by the Employer, but only with respect to that portion of the Plan
attributable to the Participants to whom the partial termination is applicable. 
Upon the effective date of any such event, notwithstanding any other provisions
of the Plan, no persons who were not theretofore Participants shall be eligible
to become Participants, the value of the interest of all Participants and
Beneficiaries shall be determined and, after deduction of estimated expenses in
liquidating and, if applicable, paying Plan benefits, paid to them as soon as is
practicable after such termination.

 

10.4         SUCCESSOR TO EMPLOYER.  Any corporation or other business
organization which is a successor to the Employer by reason of a consolidation,
merger or purchase of substantially all of the assets of the Employer shall have
the right to become a party to the Plan by adopting the same by resolution of
the entity’s board of directors or other appropriate governing body.  If, within
ninety (90) days from the effective date of such consolidation, merger or sale
of assets, such new entity does not become a party hereto, as above provided,
the Plan automatically shall be terminated, and the provisions of Section 10.4
shall become operative.

 

ARTICLE 11
THE TRUST

 

11.1         ESTABLISHMENT OF TRUST.  The Employer, in its sole and absolute
discretion, may establish a Trust with a qualified trustee pursuant to such
terms and conditions as are set forth in a Trust agreement to be entered into
between the Employer and such trustee.  Or, the Employer may cause to be
maintained one or more separate subaccounts in an existing Trust maintained with
the Trustee with respect to one or more other plans of the Employer, which
subaccount or subaccounts represent Participants’ interests in the Plan.  The
Employer shall have the discretion to make contributions to such Trust that
correspond to credits to Participants’ Accounts and/or to invest Trust assets in
a manner that corresponds to Participants’ selected deemed investments in order
to provide a source of funds with which the Employer shall pay Plan benefits as
they become due.

 

14

--------------------------------------------------------------------------------


 

Any amounts held in a Trust established under this Section shall be the sole
property of the Employer and will not be held as collateral security for
fulfillment of the Employer’s obligation under the Plan.  Any such Trust shall
be intended to be treated as a “grantor trust” under the Code and the
establishment of the Trust or the utilization of any existing Trust for Plan
benefits, as applicable, shall not be intended to cause any Participant to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted.  Any such funds will be subject to the claims of all bankruptcy or
insolvency creditors of the Employer as provided in the Trust agreement, and no
Participant or Beneficiary will have any vested interest or secured or preferred
position with respect to such funds or have any claims against the Employer
hereunder except as a general creditor.

 

ARTICLE 12
MISCELLANEOUS

 

12.1         LIMITATIONS ON LIABILITY OF EMPLOYER.  Neither the establishment of
the Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other person any legal or equitable right against
the Employer, or any officer or employer thereof except as provided by law or by
any Plan provision.  The Employer does not in any way guarantee any
Participant’s Account from loss or depreciation, whether caused by poor
investment performance of a deemed investment or the inability to realize upon
an investment due to an insolvency affecting an investment vehicle or any other
reason.  In no event shall the Employer, or any successor, employee, officer,
director or stockholder of the Employer, be liable to any person on account of
any claim arising by reason of the provisions of the Plan or of any instrument
or instruments implementing its provisions, or for the failure of any
Participant, Beneficiary or other person to be entitled to any particular tax
consequences with respect to the Plan, or any credit or distribution hereunder.

 

12.2         CONSTRUCTION.  If any provision of the Plan is held to be illegal
or void, such illegality or invalidity shall not affect the remaining provisions
of the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provision had never been inserted
herein.  For all purposes of the Plan, where the context admits, the singular
shall include the plural, and the plural shall include the singular.  Headings
of Articles and Sections herein are inserted only for convenience of reference
and are not to be considered in the construction of the Plan.  The laws of the
state of the Employer’s incorporation shall govern, control and determine all
questions of law arising with respect to the Plan and the interpretation and
validity of its respective provisions, except where those laws are preempted by
the laws of the United States.  Participation under the Plan will not give any
Participant the right to be retained in the service of the Employer nor any
right or claim to any benefit under the Plan unless such right or claim has
specifically accrued hereunder.

 

The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

 

12.3         SPENDTHRIFT PROVISION.  No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, (i) the withholding of taxes from Plan
benefit payments, (ii) the recovery under the Plan of overpayments of benefits
previously made to a Participant or Beneficiary, (iii) if applicable, the
transfer of benefit rights from the Plan to another plan, or (iv) the direct
deposit of benefit

 

15

--------------------------------------------------------------------------------


 

payments to an account in a banking institution (if not actually part of an
arrangement constituting an assignment or alienation) shall not be construed as
an assignment or alienation.

 

In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer or Trustee may bring
an action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. 
During the pendency of said action, any benefits that become payable shall be
held as credits to the Participant’s or Beneficiary’s Account or, if the
Employer or Trustee prefers, paid into the court as they become payable, to be
distributed by the court to the recipient as the court deems proper at the close
of said action.

 

12.4         TAX WITHHOLDING.  Distribution and withdrawal payments under this
Plan shall be subject to all applicable withholding requirements for state and
federal income taxes and to any other federal, state or local taxes that may be
applicable to such payments.  The Company shall have the right, but not the
obligation, to deduct from any distribution from the Plan, that amount equal to
all or any part of the federal, state, local and foreign taxes, if any, required
by law to be withheld by the Company with respect to such distributions. 
Alternatively or in addition, in its discretion, the Company shall have the
right to require a Participant, through payroll withholding, cash payment or
otherwise, to make adequate provision for any such tax withholding obligations
of the Company arising in connection with any distribution from the Plan.  The
Trustee shall have no obligation to distribute amounts form the Trust until the
Company’s tax withholding obligations have been satisfied by the Participant.

 

12.5         NO EMPLOYMENT AGREEMENT.  Nothing contained herein shall be
construed as conferring upon any Participant the right to continue in the employ
of the Employer as an employee.

 

12.6         ATTORNEY’S FEES.  If the Employer, the Participant, any
Beneficiary, any beneficiary under an insurance policy purchased under the
Trust, and/or a successor in interest to any of the foregoing, brings legal
action to enforce any of the provisions of this Plan, the prevailing party in
such legal action shall be reimbursed by the other party, the prevailing party’s
costs of such legal action including, without limitation, reasonable fees of
attorneys, accountants and similar advisors and expert witnesses.

 

12.7         GOVERNING LAW.  This Plan shall be construed in accordance with and
governed by any applicable provisions of ERISA and the laws of the State of
California.

 

12.8         ENTIRE AGREEMENT.  This Plan constitutes the entire understanding
and agreement with respect to the subject matter contained herein, and there are
no agreements, understandings, restrictions, representations or warranties among
any Participant and the Employer other than those as set forth or provided for
herein.

 

12.9         SEVERABILITY.  If any provision of this Plan is determined, by the
Committee or any governmental agency or court decision, to be unenforceable or
invalid under any applicable law, such unenforceability or invalidity shall not
render this Plan unenforceable or invalid as a whole, and such provision shall
be changed and interpreted by the Committee, in its sole discretion, so as to
best accomplish the objectives of such unenforceable or invalid provision within
the limits of applicable law or applicable court decisions.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan has been adopted effective as of the Effective
Date.

 

 

WIRELESS FACILITIES, INC.

 

 

 

 

Dated:

, 2004

By:

 

 

 

17

--------------------------------------------------------------------------------

 